Citation Nr: 9927140	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of Section 306 death pension benefits was timely 
submitted.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.  He died in June 1959.  The appellant has been 
recognized as his surviving spouse.  

This is an appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) that the appellant's request for 
waiver of recovery of an overpayment of Section 306 death 
pension benefits had not been timely submitted and, 
therefore, could not be considered on its merits.  The 
overpayment was initially reported to be in the amount of 
$20,839.25.  In August 1997, the overpayment was reported to 
be $16, 266.77 after an adjustment of $4,572.48.


REMAND

The record reflects that the appellant had been in receipt of 
Section 306 death pension benefits for many years as 
surviving spouse of the veteran.  

In March 1993 the regional office terminated her award of 
Section 306 death pension effective in January 1980 due to 
excess income beginning in 1979.  This action resulted in the 
overpayment in question.  

The record reflects that in March 1993 the appellant was 
notified of the termination of her award and informed that 
the adjustment had resulted in an overpayment of benefits.  
She was informed that she would be notified of the exact 
amount of the overpayment and given information about 
repayment of the indebtedness.  

In May 1997 the appellant submitted a request for waiver of 
recovery of the overpayment.  Her request was denied on the 
basis that it had not been timely submitted, that is, within 
180 days of the date of the notification of the indebtedness.  
In a May 1997 decision by the Committee on Waivers and 
Compromises at the Debt Management Center, VA Regional 
Office, St. Paul, Minnesota, it was indicated that the date 
of the first demand letter had been April 8, 1993.  However, 
a copy of the demand letter or other documentation that such 
a letter was sent is not included in the claims file.  In 
short, the current record does not reflect that the appellant 
was advised of the amount of the overpayment and of the time 
limit for requesting a waiver of recovery of the 
indebtedness.  

In view of the above matter, the case is REMANDED to the 
regional office for the following action:

1.  The regional office should obtain a 
copy of the April 8, 1993, demand letter 
or the computer printout which shows when 
the various letters were sent.  That 
documentation should be added to the 
claims file.  In the alternative, the 
regional office may obtain verification 
from the Debt Management Center (DMC) of 
the date on which the initial notice of 
indebtedness and the right to request 
waiver were dispatched by the DMC to the 
debtor in accordance with the provisions 
of Office of Financial Policy Bulletin 
99.GC1.04, dated May 14, 1999.  The 
verification should be in the form of a 
signed, written certification from the 
DMC management identifying the date of 
dispatch of the notice. 

2.  The appellant's claim should then be 
reviewed by the regional office.  

3.  If the denial is continued the 
appellant and her representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





